Case 7:19-mj-01014 Document 1 Filed on 05/03/19 in TXSD Page 1 of 1

AO 91 (Rev S/Ol) CriminalComplaint

 

 

United States District Court

sonrHERN ' D: sTRIcT oF TEX.AS
McALLEN DIvIsIoN

 

 

UNITED STATES or AMERICA united states District Coul't
4 v- Southern B}f‘,§‘g‘ °"e"as CRIMINAL CoMPLAINT
Rosa |veth Rodriguez-De Leon ‘ 1
MAY 3 2019 ease Number: M-19-1014-M
David J. Brad\ey, C\erk v
\AE YOB: 1987 `
Mexico

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May1, 2019 in Hidalqo COunty, in

the Southern District of Texas
(Track Statutory Language of Ojj‘ense)

 

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 v United States Code, Section(s) 1326 (Fe|ony)
I further state that l am a(n) Senior Patrol Agen't and that this complaint is based on the ‘
following facts:

 

Rosa Iveth Rodriguez-De Leon was encountered by Border Patrol Agents near Los Ebanos, Texas on May 01, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entel ed the United States on May 01, 2019, near Hidalgo, Texas. Récord checks revealed the Defendant was formally
Deported/Excluded from the United States on March 21, 2018 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On March 19, 2018, the defendant was convicted of 8 USC 1324 Transporting an alien within the U. S. for private financial
gain and sentenced to time served.

Continued on the attached sheet and made a part of this complaint:

AFFW,€¢; \,\I AW\\, L,.Gweev\ baum 5/$/)9/

% z%iz,m 11 'M
Sworn to before me and subscribeM/Ar)gn:;lce, Signature of Compla

Nlay 3, 2019 - |Vlaria E.Guerrero n Senior PatrolAgent

J. Scott Hacker , U.S. IVlagistrate Judge W

Name and Tit|e of Judicial Officer Signatu J icial Officer

 

